* Corpus Juris-Cyc. References: Health, 29CJ, p. 261, n. 25; Inn-keepers, 32CJ, p. 541, n. 48, 54; p. 564, n. 24, 25. On liability of inn-keeper for injury to guest by lack of sufficient fire escapes, see annotation in 10 L.R.A. (N.S.) 117; 21 L.R.A. (N.S.) 178; 39 L.R.A. (N.S.) 744; L.R.A. 1917C, 1153; 4 R.C.L. 404.
Appellee brought this action in the circuit court of Warren county against the appellant to recover damages for an injury suffered by appellee in escaping from a rooming house owned by appellant, which rooming house was on fire at the time, which injury to appellee was caused by appellant's alleged failure to provide the necessary fire escapes from such rooming house as required by law. At the conclusion of the evidence, at the request of the appellee, the court directed a verdict for appellee on the question of liability. The jury, under instruction from the court, passed on the question of damages, rendering a verdict in favor of appellee for two hundred fifty dollars. From that judgment, appellant prosecutes this appeal.
There was little, if any, material conflict in the evidence. The appellee was on February 14, 1925, and had been for some time prior thereto, a lodger in a rooming house owned by appellant in the city of Vicksburg, and on that date, about midnight, the building in which appellee was rooming, was partially destroyed by fire. Appellee occupied room No. 9, on the third floor of the building, which room was situated on the north side of the building and opened into a hallway that extended the full length of the building on the south side thereof. This room was about thirty feet south of the stairway that *Page 840 
descended from the third floor to the second floor of the building into another hall, which extended the full length of the building from east to west, on the south side thereof. There were a number of rooms situated on the north side of the building, with windows facing Clay street. At the east end of the hall on the second floor there was a stairway that descended from the second floor to the street, which stairway was the only means of ingress and egress between the building and the street. Appellee was awakened by the fire, hurriedly dressed and left his room, and descended the stairway from the third to the second floor, and went to the back stairway, which was enveloped in flames. Finding that he could not leave the building by the stairway, he entered the dining room on the second story, on the north side of the building, and dropped from a window about fourteen feet to a side walk, which fall resulted in his injury.
The first floor of the building was used for a mercantile establishment. When the second and third floors were prepared for roomers, appellant had constructed at the end of the two halls, on the second and third floors, an iron ladder made of two-inch pipe, with rungs, which iron ladder was constructed with the approval of the chief of the fire department of the city of Vicksburg, who deemed the iron ladder a sufficient fire escape for the building. The building was less than one hundred fifty feet in length, being about eighty-five feet in length. For the purpose of escape from fire, the building was not provided with permanent iron balconies, and iron steps leading from one balcony to another, placed at the end of each hall, "in and above the second story." The iron pipe ladder provided lacked about thirteen and one-half feet of reaching the sidewalk below. Therefore persons descending by that means had to drop from the ladder to the sidewalk about thirteen and one-half feet.
Appellee's case is founded upon section 2266, Code of 1906 (section 4633, Hemingway's Code), which follows:
"Every hotel or lodging house over two stories in *Page 841 
height shall be provided with permanent iron balconies, with iron stairs leading from one balcony to the other, to be placed at the end of each hall in and above the second story in case the hotel or lodging house be over one hundred fifty feet in length, and in other cases such number of balconies with stairs as may be directed by the fire department or authority having control of the fire regulations of the city or town where the hotel or lodging house is located the balconies and iron stairs shall be constructed at the expense of the owner of the hotel or lodging house."
It will be noted that the statute provides that every hotel or lodging house, over two stories in height, shall be provided with permanent iron balconies, with iron stairs leading from one balcony to another at the end of each hall in and above the second story, where the hotel or lodging house is over one hundred fifty feet in length; that in a hotel or lodging house less than that in length there shall be provided "such number ofbalconies with stairs as may be directed by the fire department or authorities having control of the fire regulations of the city or town where the hotel or lodging house is located." (Italics ours).
We think the statute means that, where the hotel or lodging house is one hundred fifty feet in length, or less, the number of balconies with stairs may be decreased with the approval of the fire department, but that, even though the number be decreased by approval of the fire department, they must be of the same character as required by the statute for hotels and lodging houses over one hundred fifty feet in length. In other words, the fire department is not authorized to change the character and structure of the fire escape, but only the number.
The undisputed evidence in the case shows that there was no such fire escape provided for appellant's building as required by the statute, and it also shows, without conflict, that, if there had been, appellee could have escaped from the building without injury. As we view the *Page 842 
case, it is simply one where appellant failed to comply with the statute, which failure logically resulted in appellee's injury. Certainly, under the statute, appellant owed the appellee the duty of complying therewith.
Appellant argues that appellee knew the condition of the building and the character of the fire escape provided, and by voluntarily taking a room in the building assumed the hazard of any injury he might suffer by reason of the fire escape statute not having been complied with. In other words, appellant's position is that appellee assumed the risk of appellant's negligence in failing to comply with the statute. We know of no such doctrine in this state. This court has held that, even between master and servant, the latter does not assume the risk of the master's negligence.
We see no reversible error in the case.
Affirmed.